Case 5:15-cv-01358-VAP-SP Document 132 Filed 01/22/20 Page 1 of 3 Page ID #:4603



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10   KATHLEEN SONNER on Behalf of            Case No. 5:15-cv-01358-VAP (SPx)
      Herself and All Others Similarly
 11   Situated,                               CLASS ACTION
 12               Plaintiff,                  [PROPOSED] ORDER SETTING
                                              PRETRIAL SCHEDULE
 13         v.
 14   SCHWABE NORTH AMERICA, INC.             USDJ:        Virginia A. Phillips
      and NATURE'S WAY PRODUCTS,              Courtroom:   8A, 8th Fl., 1st Street-LA
 15   LLC,                                    USMJ:        Sheri Pym
                                              Courtroom:   3 or 4, 3rd Fl., R’side
 16               Defendants.
 17                                           Date Filed: July 7, 2015
                                              Trial Date: TBD
 18
                                              DEMAND FOR JURY TRIAL
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                       Case No. 5:15-cv-01358 VAP (SPx)
                           ORDER SETTING PRETRIAL SCHEDULE
Case 5:15-cv-01358-VAP-SP Document 132 Filed 01/22/20 Page 2 of 3 Page ID #:4604
Case 5:15-cv-01358-VAP-SP Document 132 Filed 01/22/20 Page 3 of 3 Page ID #:4605
